COURT OF APPEALS OF VIRGINIA


Present:   Judges Frank, Clements and Senior Judge Willis


LATOYLA COOPER
                                               MEMORANDUM OPINION* BY
v.   Record No. 0645-03-1                   JUDGE JEAN HARRISON CLEMENTS
                                                 SEPTEMBER 30, 2003
VIRGINIA BEACH DEPARTMENT OF
 SOCIAL SERVICES


       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                   Edward W. Hanson, Jr., Judge

           (Adrianne L. Bennett; Berry, Ermlich, Lomax &
           Bennett, on brief), for appellant. Appellant
           submitting on brief.

           (Leslie L. Lilley, City Attorney; Nianza E.
           Wallace II, Associate City Attorney, on
           brief), for appellee. Appellee submitting on
           brief.

           (Lorraine Baysek, on brief), Guardian ad litem
           for the infant child.


     Latoyla Cooper (mother) appeals the circuit court's February

26, 2003 order finding that she neglected her infant daughter, M.

On appeal, mother contends the evidence is insufficient to support

the trial court's finding of neglect.       We disagree and affirm the

trial court's decision.

                               BACKGROUND

     On June 14, 2002, mother took her two-week-old daughter to

visit a friend in a second floor apartment.       While there, mother


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
argued with her friend and was asked to leave the residence.     As

mother left the apartment, M. slipped from her stroller and fell

down the stairs, fracturing her skull.   On June 17, 2002, the

Department of Social Services (the Department) removed M. from

Cooper.   M. remains in foster care.

                              ANALYSIS

     Mother contends the evidence presented at trial failed to

establish by a preponderance of the evidence that she "abused or

neglected" the infant, as defined in Code § 16.1-228(1).

     We are unable to review this claim because the evidence

included in the appendix filed in this case consists only of

mother's testimony.   The appendix does not indicate what acts

the Department alleged constituted neglect or the evidence the

Department presented to support the allegations.    We cannot

determine the sufficiency of the evidence without that

information.

                The appendix must include "any
           testimony and other incidents of the case
           germane to the questions presented," Rule
           5A:25(c)(3) . . . . "The appendix is a tool
           vital to the function of the appellate
           process in Virginia. . . . By requiring the
           inclusion of all parts of the record germane
           to the issues, the Rules promote the cause
           of plenary justice." Thrasher v. Burlage,
           219 Va. 1007, 1009-10, 254 S.E.2d 64, 66
           (1979) (per curiam). Thus, the filing of an
           appendix that complies with the Rules, is
           "essential to an informed collegiate
           decision." Id. Because the appendix filed
           in this case does not contain parts of the



                               - 2 -
           record that are essential to the resolution
           of the issue before us, we will not decide
           the issue.

Patterson v. City of Richmond, 39 Va. App. 706, 717, 576 S.E.2d

759, 764-65 (2003).

     We do not presume on appeal that the trial court has erred.

In fact,

           "[w]e have many times pointed out that on
           appeal the judgment of the lower court is
           presumed to be correct and the burden is on
           the appellant to present to us a sufficient
           record from which we can determine whether
           the lower court has erred in the respect
           complained of. If the appellant fails to do
           this, the judgment will be affirmed."

Smith v. Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6

(1993) (quoting Justis v. Young, 202 Va. 631, 632, 119 S.E.2d

255, 256-57 (1961)).

     Because the appendix is insufficient to decide the present

issue, we affirm the judgment of the trial court.

                                                         Affirmed.




                               - 3 -